REASONS FOR ALLOWANCE

Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
The prior art of record taken alone or in combination, fail to disclose, suggest, or otherwise render obvious the features recited in the independent claims. Particularly, the prior art of record fails to teach or suggest the features of independent claims 1 and 15 regarding a haptic feedback device to be worn on top of a user's hand wherein at least one of the plurality of loops comprises a first routing channel and a second routing channel adjacent to the first routing channel, wherein a first tendon of the plurality of tendons is routed through the first routing channel and the second routing channel, and wherein the first tendon is secured to an anchor point at a proximal end of the second routing channel, such that when a pulling force is applied to the first tendon in a proximal direction, the diameter of the at least one of the plurality of loops contracts, when combined with all the additional claimed features. Also, the prior art of record does not provide the motivation to teach the claimed subject matter, as a whole.  Moreover, the related art indicates that this device is novel and have not been published or patented by other entities. This along with the rest of the claimed limitations is not shown by the related art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANCIL H LITTLEJOHN JR whose telephone number is (571)270-3718. The examiner can normally be reached M-F 8:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MANCIL LITTLEJOHN JR/Examiner, Art Unit 2684                                                                                                                                                                                                        

						/QUAN ZHEN WANG/                                                                       Supervisory Patent Examiner, Art Unit 2684